IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


STANLEY E. KORNAFEL,                      : No. 438 MAL 2017
                                          :
                   Petitioner             :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court
            v.                            :
                                          :
                                          :
DEL CHEVROLET,                            :
                                          :
                   Respondent             :


                                      ORDER



PER CURIAM

      AND NOW, this 1st day of November, 2017, the Application for Leave to File

Reply to Answer and Petition for Allowance of Appeal are DENIED.